COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, * Judges Baker and Annunziata
Argued at Alexandria, Virginia


MARY WASHINGTON HOSPITAL and
 HEALTHCARE PROVIDERS GROUP
 SELF-INSURANCE ASSOCIATION
                                               OPINION BY
v.   Record No. 0331-97-4                JUDGE JOSEPH E. BAKER
                                           DECEMBER 16, 1997
LORETTA HARRISON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Linda M. Ziegler (Crews & Hancock, P.L.C., on
           briefs), for appellants.

           Wesley G. Marshall (Peter M. Sweeny
           & Associates, P.C., on brief), for appellee.



     Mary Washington Hospital and Healthcare Providers Group

Self-Insurance Association (jointly referred to herein as

employer) appeal from an award entered by the Workers'

Compensation Commission (commission) in favor of Loretta Harrison

(claimant).   The question presented by employer is whether

credible evidence supports the commission's award of temporary

partial disability benefits to claimant for the period of

February 7, 1996 and continuing.   Employer contends the award is

not supported by a factual finding contained in the record.     We

disagree and affirm the commission's decision.

     Pursuant to a claim for benefits filed by claimant on

November 9, 1995, a hearing was held on July 10, 1996 before

     *
      On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.
Deputy Commissioner Herring.   As stated by the deputy at the

outset of the hearing, claimant sought:
          temporary total disability benefits,
          temporary partial benefits, and medical--and
          temporary partial benefits as follows:
          Temporary total from June 7, 1995 through
          September 29, 1995, temporary partial from
          September 30, 1995 through October 27, 1995,
          temporary total from October 28, 1995 through
          February 6, 1996, and temporary partial from
          February 7, 1996 and continuing.


At that hearing, the parties stipulated that claimant sustained a

compensable back injury on June 7, 1995; that employer paid

temporary total disability compensation from June 7, 1995 through

September 30, 1995; and that employer paid temporary partial

compensation from September 30, 1995 through October 27, 1995.
     Relevant to this appeal, the deputy further established

after those stipulations were confirmed that (1) claimant sought

only "temporary total benefits from October 28, 1995 through

February 6 [,1996] [and] temporary partial disability benefits

from February 7, 1996 and continuing," and (2) employer "defended

on the ground the disability claimant asserts as a basis for her

claim [depression] was not causally related to her June 7, 1995,

industrial accident injury."

     While the inferences to be drawn from the evidence are in

dispute, the following evidence is contained in the record.     On

June 7, 1995, claimant sustained a work-related back injury.

That injury was accepted by employer as compensable, and the

commission entered the appropriate award.   On October 24, 1995,




                               - 2 -
Dr. John S. Moss, claimant's treating physician for her back

injury, released her to return "to work without restriction." 1

Nancy Daum, a diagnostic section leader of employer's radiology

department, was assigned to discuss with claimant the hours

claimant would work.   Daum and claimant disagreed as to whether

claimant was able to work three fourteen-hour shifts as she had

prior to her injury.   Following that disagreement, claimant

became distraught to the extent that she contemplated suicide

while on her way to a physical therapy appointment.   When

claimant arrived at the therapy center, she discussed her

condition with Cynthia Starling, the center's pain management

director, who recommended that claimant seek immediate admission

to Snowden of Fredericksburg, an inpatient psychiatric facility.

Starling drove claimant to the facility.   Thereafter, claimant

received inpatient and outpatient treatment from Drs. Norman

Holden, Donald R. Reed, and P. S. Vachher, psychiatrists, and

remained totally disabled due to her psychiatric condition

through February 6, 1996.
     Claimant returned to work on February 7, 1996 but worked

only three ten-hour shifts per week, asserting that she could not

work more than ten hours per day due to her depression.   On

December 8, 1995, Dr. Reed, who began treating claimant as an

outpatient on November 28, 1995, opined that claimant would

     1
      The effect of that letter was to require claimant to return
to her pre-injury job.




                               - 3 -
recover from her depressive condition faster on a regular work

week, preferably days.   On April 17, 1996, Dr. Holden, who also

treated claimant as an outpatient, advised employer as follows:
          This is an update on our report [on claimant
          of] December 8, 1995. At that time, we
          advised against her working long hours. She
          reports that she has been working 14-hour
          days. We believe that she would recover
          better if she could work 8- or 10-hour days.
           She is still suffering with depression along
          with thyroid problems which are both
          complicated by her recent pregnancy. Shorter
          hours could be beneficial for her daily
          functioning.

     At the hearing before the deputy commissioner, claimant

sought to introduce a letter which contained the causal

relationship responses of Dr. Holden.   The deputy first refused

to consider the responses as evidence, but later stated that they

would be admitted.   However, in his opinion, the deputy expressly

noted that Dr. Holden's responses were not considered.    Those

responses opined that claimant's depression was related to her

June 7, 1995 injury.

     The deputy made the following relevant findings:
          We are convinced, on the record before us,
          that [claimant] was unable to work from
          October 28, 1995, through February 6, 1996,
          and that she was on a reduced schedule
          thereafter. We also find that these
          disabilities were the product of her
          psychiatric difficulties. However, we cannot
          find . . . that the claimant's depression and
          subsequent disability were the proximate
          result [or a compensable consequence] of the
          . . . industrial accident.


(Emphasis added.)




                               - 4 -
     The deputy commissioner made factual findings "on the

record" before him that claimant "was unable to work from

October 28, 1995, through February 6, 1996," and that she was on

a "reduced schedule thereafter."   Thus, the deputy made a clear

factual finding that claimant was temporarily partially disabled

after February 6, 1996.   However, the deputy further found that,

although claimant was disabled during the stated periods due to a

proved psychiatric condition, that condition had not resulted

from her June 7, 1995 job-related injury.
     Claimant requested the commission to review the deputy's

findings and determine whether claimant's psychiatric condition

was causally related to her compensable injury and, if so,

whether she was entitled to the temporary total and temporary

partial disability benefits claimed.   On claimant's request for

review, the full commission reversed the deputy's ruling on the

admissibility of Dr. Holden's responses and found that claimant's

psychiatric disability was causally related to her compensable

injury.

     The commission remains free to make findings of fact

different from those made by the deputy commissioner.     See

Virginia Dep't of State Police v. Dean, 16 Va. 254, 257, 430
S.E.2d 550, 551 (1993).   Emotional or psychological conditions

resulting from an accidental event are compensable.     See E.C.

Womack, Inc. v. Ellis, 209 Va. 588, 591-93, 166 S.E.2d 265, 269

(1969); Hercules, Inc. v. Gunther, 13 Va. App. 357, 362, 412



                               - 5 -
S.E.2d 185, 188 (1991).   The commission entered an award for

temporary total and temporary partial disability benefits for the

periods sought.

     In this appeal, employer does not contest the commission's

finding that claimant's psychiatric disability was a compensable

condition causally related to her June 7, 1995 industrial injury.

 The single issue we are to decide, so states employer, is

whether credible evidence in the record supports the commission's

award of temporary partial disability benefits to claimant for

the period of February 7, 1996 and continuing. 2

     The deputy commissioner found that claimant's total

inability to work from October 28, 1995 through February 6, 1996,

and her inability to work full time thereafter, was due to her

psychiatric condition.    That finding was neither appealed by

employer nor reversed by the commission.    See Dean, 16 Va. App.

at 257, 430 S.E.2d at 551.   When the commission reversed the

deputy's refusal to consider Dr. Holden's responses and found

that claimant's depression was causally related to her industrial

injury, the established, uncontested facts were that claimant's

condition prevented her from working between October 28, 1995 and

February 6, 1996, and prevented her from working full time

     2
      For the first time, in its reply brief to this Court,
employer contended that claimant's receipt of temporary partial
disability benefits is barred because she failed to prove she
marketed her residual capacity beyond the thirty hours per week
she worked for employer. However, employer's failure to raise
this issue below bars our review. See Rule 5A:18.




                                - 6 -
thereafter.   Thus, it follows, without more, that claimant is

entitled to temporary partial benefits continuing until it is

otherwise proved she no longer suffers from a job-related

condition that prevents her from returning to her pre-injury job.

     Where reasonable inferences may be drawn from the record to

support the commission's findings, they will not be disturbed by

this Court on appeal.   See Hawks v. Henrico Co. Sch. Bd., 7 Va.

App. 398, 404, 374 S.E.2d 695, 698 (1988).   The record contains

credible evidence to support the commission's decision to award

temporary partial disability beginning February 7, 1996 and

continuing.   See Manassas Ice & Fuel Co. v. Farrar, 13 Va. App.
227, 229, 409 S.E.2d 824, 826 (1991).

     Accordingly, the judgment of the commission is affirmed.

                                                         Affirmed.




                               - 7 -